J. S36019/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


WELLS FARGO BANK, N.A., S/B/M TO            :     IN THE SUPERIOR COURT OF
WACHOVIA BANK, NATIONAL                     :          PENNSYLVANIA
ASSOCIATION                                 :
                                            :
                    v.                      :
                                            :
PAUL PIECZYNSKI                             :
                                            :
                          Appellant         :     No. 1879 MDA 2015

                 Appeal from the Order Entered October 2, 2015
                In the Court of Common Pleas of Luzerne County
                         Civil Division No(s): 2014-4536

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                                FILED JUNE 24, 2016

        Appellant, Paul Pieczynski, appeals pro se from the Order entered on

October 2, 2015, in the Court of Common Pleas of Luzerne County granting

summary judgment and entering an in rem judgment in favor of Appellee,

Wells Fargo Bank, N.A., in a mortgage foreclosure action.         After careful

review, we find that Appellant waived all issues for appellate review.

Accordingly, we affirm.

        The trial court set forth an accurate procedural and factual history in

its Opinion:

        On April 4, 2014, Appellee filed a Complaint in Mortgage
        Foreclosure (the "Complaint”) against Appellant. In the
        Complaint, Appellee alleged that Appellant executed a mortgage


*
    Former Justice specially assigned to the Superior Court.
J.S36019/16


      to Wachovia Bank, National Association ("Wachovia") in the
      original principal amount of $216,500.00. The Mortgage to
      Wachovia was recorded at the Luzerne County Recorder of
      Deeds, Book 3007, Page 260783 (the "Mortgage"). Appellee
      further alleged that Appellant defaulted on the Mortgage for
      failure to pay installments of principal and interest due on
      February 28, 2013. At the close of the Complaint, Appellee
      sought an in rem judgment in mortgage foreclosure for the
      amount of $232,937.55.        Appellee attached a copy of the
      Mortgage to the Complaint. On May 13, 2014, Appellant filed his
      Answer and New Matter (the "Answer"). In the Answer,
      Appellant either admitted or generally denied each of Appellee's
      averments in the Complaint. Appellee filed its Reply to New
      Matter on June 9, 2014. On August 26, 2015, Appellee filed its
      Motion for Summary Judgment. In its Motion for Summary
      Judgment, Appellee asserted that it is successor by merger to
      Wachovia, the original holder of the Mortgage, and attached a
      copy of the merger document to the Motion. Appellee also
      attached to its Motion an affidavit confirming the default and the
      amount of debt, as well as a copy of the legal notice sent to
      Appellant pursuant to Act 6 and Act 91. Further, Appellee
      argued in its Motion for Summary Judgment that Appellant's
      responses in the Answer have the effect of admissions to the
      following allegations:     Appellant executed the Mortgage;
      Appellant defaulted on the Mortgage and owes the amount
      identified by Appellee; and, Appellee complied with Act 91 and
      Act 6. On September 11, 2015, Appellant filed his Answer to
      Appellee's Motion for Summary Judgment.           In his Answer,
      Appellant argued that the Luzerne County Court of Common
      Pleas was not the proper venue for the action in mortgage
      foreclosure, lacked personal jurisdiction over Appellant, and
      lacked subject matter jurisdiction. Additionally, Appellant
      asserted that the mortgaged property is patented land by the
      United States of America. Included among various attachments
      to Appellant's Answer to the Motion for Summary Judgment were
      certain land patent documents prepared and executed by
      Appellant and filed with the Luzerne County Recorder of Deeds
      on August 28, 2015, after the filing of the instant matter. On
      October 2, 2015, Appellee filed a Reply to New Matter in
      response to Appellant's Answer to its Motion for Summary
      Judgment.

Trial Ct. Op., filed 12/21/15, at 1-3.



                                         -2-
J.S36019/16


      On October 2, 2015, the trial court granted summary judgment and

entered an in rem judgment in favor of Appellee in the amount of $254,

579.23 plus interest and costs.

      On October 26, 2015, Appellant filed a timely Notice of Appeal.        On

November 3, 2015, the trial court ordered Appellant to file a Rule 1925(b)

Statement within twenty-eight (28) days and stated, “any issue not properly

included in said Statement shall be deemed waived.” Order, 11/3/15. On

November 23, 2015, Appellant filed a Rule 1925(b) Statement titled

“Response,” alleging lack of venue and jurisdiction due to the mortgaged

property being the subject of a land patent. See Response, 11/23/15.

      Rule 1925(b) requires Appellant to “concisely identify each ruling or

error that the appellant intends to challenge with sufficient detail to identify

all pertinent issues for the judge” and “[i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.” Pa.R.C.P. 1925(b)(4)(ii) and (iv); see also

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (holding that any

issues not raised in a court-ordered 1925(b) statement will be deemed

waived).   Moreover, “[a]lthough this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant.    To the contrary, any person choosing to represent

himself in a legal proceeding must, to a reasonable extent, assume that his




                                     -3-
J.S36019/16


lack of expertise and legal training will be his undoing.” Commonwealth v.

Adams, 882 A.2d 496, 498 (Pa. Super. 2005) (internal citations omitted).

      While Appellant did file a timely Rule 1925(b) Statement, the

statement was inadequate to preserve any issues for appeal. This Court has

found that filing a timely Rule 1925(b) statement does not automatically

preserve issues for appeal, rather the statement must also be concise and

coherent. Jiricko v. Geico Insurance Company, et al, 947 A.2d 206, 210

(Pa. Super. 2008). Upon reviewing Appellant’s Rule 1925(b) Statement, the

trial court determined that “the document fails to coherently set forth any

issues appropriate for review.” Trial Ct. Op. at 6. We agree.

      In his Rule 1925(b) Statement, Appellant asserts that the “[c]ourt

proceeded without venue and original jurisdiction to hear Land Patent Case”

and then proceeds to discuss land patents at length.        See Response, filed

11/23/15. However, as the trial court correctly contends, “there has been

no evidence set forth that the mortgaged property is indeed patented land.”

Trial Ct. Op. at 7.    Further, “Appellant makes no intelligible connection

between a land patent and a legitimate defense to mortgage foreclosure.”

Id.

      The   issues   raised   in   Appellant’s   Rule   1925(b)   Statement   are

completely irrelevant and fail to identify any errors concerning the legal

basis for the trial court’s grant of the Motion for Summary Judgment. Where

“there is simply no legitimate appellate issue presented in Appellant’s



                                       -4-
J.S36019/16


statement,” waiver is the appropriate remedy. See Jiriko, supra, at 213-

214. Accordingly, we find that Appellant waived all issues for appellate

review.1

     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/24/2016




1
  We note that Appellant’s Brief is insufficient and fails to comply with the
briefing requirements set forth in Pa.R.A.P. 2111-2140, preventing
meaningful appellate review. If we had not found waiver, we would have
dismissed this appeal.



                                    -5-